Title: To George Washington from Timothy Pickering, 19 July 1796
From: Pickering, Timothy
To: Washington, George


        (private)
       
        
          Sir,
          Department of State July 19. 1796.
        
        I was honored with your confidential letter of the 13th and showed it to the other two secretaries. Last Friday Mr Dawson called on the Secretary of War, and mentioned his being on a journey to the eastward, to contract for the manufacturing of five thousand stand of arms for the State of Virginia; and requested his information where he might apply without interfering with any contracts or operations of the U. States. The

Secretary of War answered, that his acquaintance at the eastward was too imperfect to give him the information requested; but referred him to Mr Hodgdon (giving a note where to find him) who could amply satisfy him on that subject. Yesterday I asked Mr Hodgdon if any gentleman had been with him to get the information referred to: he answered, that no person had called upon him for such a purpose: but that a Mr Annely, a gunsmith of Philadelphia, had for three months past been making guns of a particular kind (smaller than the common musket) for the state of Virginia.
        For the manufacture of arms, Pennsylvania has long been more celebrated than any state in the Union; & since the peace I have heard of no manufactory of arms in New-England, except at the public works at Springfield; and there, I recollect, the superintendant had to instruct the workmen, at the outset. The journey eastward (if Mr D. is gone eastward) is for some other purpose than that mentioned to the Secretary of war. I should not suppose Mr Dawson was going to France; at least not immediately: for the same day on which I received your letter, I received one from Joseph Jones Esqr. covering one for Mr Monroe, to be forwarded agreeably to a former request; it having been the practice in this office so to transmit Mr Jones’s letters to Mr Monroe.
        The Secretary of War told me that he wrote you yesterday, that he had seen the French minister, who said his business was so increased by the operations in the West Indies, that he should not have it in his power to visit you at Mount Vernon. With the highest respect, I am sir, your obt servant
        
          Timothy Pickering
        
        
          P.S. To-day I received a letter from Mr Monroe dated the 8th of April. He has obtained from the Directory permission for a Mr La-Motte, a Cannon Founder selected last autumn by Colo. Vincent, to come to the United-States. Mr Lamotte is making arrangements with Mr Monroe to come to the United States with his family. I shall hand the letter to the Secretary of War. The letter also informs that Colo. Vincent suggested that Engineers would be wanted, to construct works and to instruct our officers; “if such are wanted, two of the first eminence may now be

had: one called [ ] has long been at the head of the French Academy for that science, in this city, and by his lectures laid the foundation of the education of many of those who are now distinguished in the field.” These are Mr Monroe’s words. The other gentleman is a Mr Sonolet, represented as a man of superior merit in that branch. Different views may be entertained of this very ready compliance on the part of the French government to furnish a cannon-founder agreeably to our request—with the addition of two of their ablest engineers. In one, it may be considered as extremely friendly—In the other as designed “to draw closer the ties of fraternity” between the two Republics, in the modern and democratic sense of the phrase; & particularly to promote the French interest on the secret plan of Mr ——.
        
      